 1
 2
 3
 4
 5
 6
 7
 8                                        UNITED STATES DISTRICT COURT
 9
                                        EASTERN DISTRICT OF CALIFORNIA
10
11   EL CORTE INGLES, S.A.,                                    )   Case No.: 1:19-cv-00213 AWI JLT
                                                               )
12                     Plaintiff,                              )   ORDER GRANTING MOTION TO SERVE VIA
                                                               )   PUBLICATION (Doc. 7)
13            v.                                               )
14   CITY LIGHTS, LLC, et al.,                                 )   ORDER CONTINUING MANDATORY
                                                               )   SCHEDULING CONFERENCE
15                     Defendants.                             )
                                                               )
16
17            The plaintiff reports it has made diligent efforts to serve Markchris Investments, LLC but has

18   been unsuccessful. (Doc. 7-2; Doc. 7-1; Doc. 7-6) The process server has attempted service at the

19   physical address maintained by the Secretary of State for the entity/agent for service of process 1 (Doc.

20   7-1 at 2) and at a business location associated with the entity/the agent for service of process and at the

21   home address of the agent for service of process. (Doc. 7-3 at 2)

22            Upon consideration of the filings and evidence of contained in the plaintiff’s application and

23   declaration for this order, and it satisfactorily appearing that Markchris Investments, LLC cannot with

24   reasonable diligence be served in any other manner specified in Sections 415.10 through 415.40 of the

25
     1
       In his declaration, the attorney reports the street numbers and names for a business address of the entity and the home of
26   the agent for process but reports, contrary to the process server (Doc. 7-3 at 2), that these streets are in Sacramento (Doc. 7-
     3 at 2), rather than Bakersfield, California. Moreover, the process server reports that the East Hills Mall in Bakersfield,
27   California is on “Mall U Road” (Doc. 7-3 1t 2) when, in fact, the Court takes judicial notice that it is located on Mall View
     Road. The court may take notice of facts that are capable of accurate and ready determination by resort to sources whose
28   accuracy cannot reasonably be questioned. Fed. R. Evid. 201(b). Because the process server actually went to the East Hills
     Mall, it is immaterial that he reported the street name incorrectly.

                                                                    1
 1   Code of Civil Procedure, and that Markchris Investments, LLC is a necessary party to this action, the
 2   Court ORDERS:
 3          1.      The request for notice service of process by alternate means is GRANTED as follows:
 4                  a.     Within five days, the plaintiff SHALL send by first-class mail via the United
 5   States Postal Service the summons, complaint, order setting mandatory scheduling conference, civil
 6   cover sheet and a copy of this order to the agent for service of process for Markchris Investments, LLC
 7   at the following addresses:
 8                         i.      1518 Mill Rock Way, Suite 103
 9                                 Bakersfield, CA 93311
10                         ii.     P.O. Box 22590
11                                 Bakersfield, CA 93390
12                  b.     Within five days, the plaintiff SHALL also make personal service of the
13   summons, complaint, order setting mandatory scheduling conference, civil cover sheet and a copy of
14   this order on the California Secretary of State on behalf of Markchris Investments, LLC;
15                  c.     Within five days, the plaintiff SHALL send by electronic mail the summons,
16   complaint, order setting mandatory scheduling conference, civil cover sheet and a copy of this order to
17   the agent for service of process for Markchris Investments, LLC to Crh12365@gmail.com;
18          2.      The plaintiff SHALL file proof of service within 10 days;
19          3.      The defendant SHALL respond to the complaint within 35 days;
20          4.      The mandatory scheduling conference is CONTINUED to August 1, 2019 at 9:00 a.m.
21
22   IT IS SO ORDERED.
23
        Dated:     May 8, 2019                                /s/ Jennifer L. Thurston
24                                                    UNITED STATES MAGISTRATE JUDGE

25
26
27
28

                                                        2
